GILBERT, Circuit Judge
(after stating the facts as above). [1] The appellants contend that the decree of the court below of March 10, 1910, was a final adjudication of Dthe title to the property in controversy, and was binding upon all persons, irrespective of whether they appeared in that proceeding or not, and that such is the effect of the acts of Congress of October 15, 1894 (28 Stat. 305), and February 6, 1901 (31 Stat. 760), being Comp. St. §§- 4214, 4215, authorizing such proceedings to be brought against the United States. The appel-lee, on the other hand, contends that James Peters, not having appeared in the court in that proceeding was not bound by the decree. Unquestionably the decree therein is not binding as to James Peters, unless by the provisions of Act Feb. 6, 1901, 31 Stat. 760, the United States as party to that suit is to be held to have represented the interests of all unknown and unnamed heirs. We do not think that such is the meaning of the statute. It provides that all persons who are or claim to be entitled to an allotment—
“may commence and prosecute or defend any action, suit or proceeding in relation to tboir right thereto in the proper Circuit Court of the United States.”
It is true that the act further provides that in said suit the parties thereto shall be the claimant as plaintiff and the United States as party defendant, and that the judgment or decree in favor of any claimant to an allotment shall have the same effect when properly certified to the Secretary of the Interior as if such allotment had been allowed and approved by him. But it makes it the duty of the district attorney to appear and represent “the interests of the' government in the suit.” '.1'aking the whole statute together, with its provision that any person claiming an allotment may “defend” any action or suit in relation thereto, and the provision making it the duty of the district attorney to defend only “the interests of the government in the suit,” we think it *400is not to be inferred that the intention of the statute was to adjudicate in such a proceeding the interest of a claimant who was not advised of •the proceeding and whose claim was unknown to the District Attorney. Such seems to have been the view of the courts in United States v. Fairbanks, 171 Fed. 337, 96 C. C. A. 229, and Oakes v. United States, 172 Fed. 305, 97 C. C. A. 139.
[2] Nor was the court below without jurisdiction to make the decree which is here appealed from. Act June 25, 1910, 36 Stat. 855, withdrew the jurisdiction which Congress had given to the federal courts to determine claims to allotments and questions of heirship and descent as affecting allotted lands during the trust period, and conferred exclusive jurisdiction thereover upon the Secretary of the Interior. Hallowell v. Commons, 239 U. S. 506, 36 Sup. Ct. 202, 60 L. Ed. 409; Parr v. Colfax, 197 Fed. 302, 117 C. C. A. 48. The power of the courts to deal with those, questions was thus abruptly terminated. But' that does not meet the question here involved. The suit here is not brought to adjudicate the title of an heir to allotted land. It is brought solely to set aside a former decree, which stands as a cloud upon a title which has been finally determined by the Secretary of the Interior. The transfer of jurisdiction to the Secretary of the Interior had not the effect to deprive the court below of jurisdiction to set aside its former erroneous decree. In so doing, and in entering the decree which is here appealed from, the court below was not exercising jurisdiction which had been conferred upon the Secretary of the Interior. It was simply setting aside its own decree, which stood as a cloud upon title, and had given rise to adverse claims on the part of the appellants herein, who had harassed the owner of the allotment with several suits. We find it unnecessary to consider the question whether or not the decree of March 10, 1910, was void, for the reason that the act of 1901 gave the courts jurisdiction only of controversies which involved claims to allotments, and was not sufficiently broad in scope to include claims of heirs to an allotment which had already been made. In either view the court below had jurisdiction to declare void its former decree.
The decree is affirmed.